Citation Nr: 1740535	
Decision Date: 09/19/17    Archive Date: 10/02/17

DOCKET NO.  13-12 982	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, Wyoming


THE ISSUE

Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 (West 2014) for a right shoulder disability due to treatment by the Department of Veterans Affairs (VA).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Yuskaitis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to May 1972.

This matter is before the Board of Veterans Appeals (Board) on appeal from a July 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cheyenne, Wyoming, which denied the Veteran's claim for compensation under the provisions of 38 U.S.C.A. § 1151 for right arm disability.

The Veteran testified before the undersigned Veterans Law Judge (VLJ) in a May 2017 Board videoconference hearing.  A transcript of the hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development remains necessary to ensure that there is a complete record upon which to decide the claim.

The Veteran filed a claim for compensation under 38 U.S.C.A. § 1151 for loss of use of his right arm.  The Veteran contends that he has an additional disability as a result of a November 2009 right shoulder reconstruction with prosthesis performed at the Cheyenne VA Medical Center.  Specifically, the Veteran asserts his right shoulder disability was made worse and he now has nerve disabilities of his right upper extremity due to the surgery.  The Veteran also contends that the Cheyenne VA Medical Center knowingly utilized a prosthesis during his November 2009 that was made of recalled material.  The Veteran stated that this lead to a second corrective procedure performed in March 2014. 

In general, when a claimant experiences additional disability as the result of hospital care, medical or surgical treatment, or examination furnished by VA, disability compensation shall be awarded in the same manner as if such additional disability or death were service-connected.  38 U.S.C.A. § 1151 (West 2014).  The provisions of 38 U.S.C.A. § 1151 provide that when there is no willful misconduct by a Veteran, disability resulting from VA hospital care furnished the Veteran will be compensated in the same manner as if service-connected, if the disability was caused by (A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing hospital care or (B) an event which is not reasonably foreseeable.  See also 38 C.F.R. §§ 3.358, 3.361 (2016).

In adjudicating cases concerning section 1151, VA regulations provide that informed consent is the freely given consent that follows a careful explanation by the practitioner to the patient of the proposed diagnostic or therapeutic procedure or course of treatment the expected benefits, reasonably foreseeable associated risks, complications, or side effects, reasonable and available alternatives, and anticipated results if nothing is done.  See 38 C.F.R. § 17.32(c) (2016).  Under 38 C.F.R. § 17.32(d), the informed consent process must be appropriately documented in the medical record.  In addition, signature consent is required for all diagnostic and therapeutic treatments or procedures that require the use of sedation, anesthesia or narcotic analgesia; are considered to produce significant discomfort to the patient; have a significant risk of complication or morbidity; or require injections of any substance into a joint space or body cavity.  Id.  Here, the Veteran's informed consent for the right shoulder reconstruction with prosthesis is not currently associated with the record.  Therefore, on remand, any and all consent forms signed by the Veteran with regard to his right shoulder treatment and reconstruction surgery should be obtained and associated with the claims file. 

After review of the medical evidence, the Board requires a new VA medical opinion to provide clarification and ensure the correct findings are recorded.  The Board notes that a January 2014 VA examination and a May 2014 VA addendum opinion concluded that the Veteran had an additional disability as a result of his shoulder replacement performed at the Cheyenne VA Medical Center.  A July 2014 VA medical opinion concluded that it was clear that the Veteran's disability worsened as a result of the surgery done at the Cheyenne VA Medical Center.  However, the VA medical opinion then stated the Veteran's shoulder problems predated the failed prosthesis and the prosthesis failure was not the cause of his increased disability.  An April 2016 supplemental medical opinion opined the VA did not fail to exercise the degree of care that would be expected by a reasonable health care provider.  The VA examiner rationalized that there are risks with surgical intervention and the increase in his disability would have eventually occurred with his extensive shoulder damage if he did not "chance the opportunity to make it better with a prosthesis."  The April 2016 VA examiner then stated that the Veteran was not worse, but rather the same, when compared to before his first prosthesis surgery.  The Board finds the opinions of record inadequate because the rationale provided are internally inconsistent regarding the worsening of the Veteran's condition and confuse the standard set forth in section 1151.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate); Buchanan v. Nicholson, 451 F.3rd, 1331, 1336 (holding that lay evidence can be dispositive regardless of the lack of contemporaneous medical evidence).  As such, clarification is needed to reconcile the opinions of record and provide a clear rationale in order for the Board to adjudicate this claim.  

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Cheyenne VA Medical Center and request any and all consent forms that were signed by the Veteran with regard to his right shoulder treatment and November 2009 right shoulder surgical procedure and associate those records with the claims file.  If signed consent forms are not obtained, the reasons for this should be documented in the claims file.

2.  Then, obtain a medical opinion by a physician (M.D.) with appropriate expertise addressing the Veteran's claim for compensation under 38 U.S.C.A. § 1151.  If a physical examination is necessary to provide an opinion, one must be scheduled.  The VA examiner must review the claims folder and this fact should be noted in the accompanying medical report. 

*The Board notes that the letter provided by the Veteran detailing the recall of the prosthesis utilized in the November 2009 surgery is not dated.  If the examiner determines that his/her opinion cannot be provided without the actual prosthesis recall information from Smith & Nephew Orthopaedics Ltd., then such information must be obtained and returned to the examiner prior to him/her rendering his/her opinion.  

Following review of the entire claims file, the examiner must provide an opinion on the following:

(a.) Did the Veteran suffer additional disability as the result of hospital care, medical or surgical treatment, or examination furnished to the Veteran by the Cheyenne VA Medical Center as a result of the November 2009 right shoulder surgery?

(b.) If any additional disability due to the November 2009 surgery is found, is it at least as likely as not (50 percent probability or greater) the result of carelessness, negligence, lack of proper skill, error in judgment, or a similar instance of fault on the part of VA or the result of an event not reasonably foreseeable?  If so, did VA fail to exercise the degree of care that would be expected of a reasonable health care provider?

*The examiner must provide a complete rationale on which his/her opinion is based.  In providing the opinions, the examiner must consider the Veteran's statements regarding onset, symptoms, and history. 

*The examiner is advised the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinion.  If the examiner rejects the Veteran's reports, he or she must provide a reason for doing so.  The examiner's attention is drawn to the Veteran's reports the his right shoulder/upper extremity worsened after his November 2009 surgery, he was provided evidence of the recalled material in the prosthesis within five (5) days of his November 2009 surgery, and the failed prosthesis utilized in November 2009 led to his corrective surgery in March 2014.

*The examiner must reconcile his/her opinion with the January 2014, May 2014, July 2014, and April 2016 medical opinion.  The examiner should provide a detailed rationale for all opinions provided.  If the examiner is unable to render the requested opinions without resort to pure speculation, he or she must so state and a complete rationale for such a finding must be provided.

3.  Ensure that the examination report is in complete compliance with the directives of this remand.  If a report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

4.  After ensuring compliance with the instructions above,  readjudicate the claim.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Lesley A. Rein
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




